Citation Nr: 0306521	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  98-00 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
scar on posterior of neck, status post cysts excision.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from January 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss and evaluated the 
appellant's scar disability as 10 percent disabling.

The Board notes that, the National Service Representative, in 
the brief in support of the appellant's appeal, makes 
reference to testimony by the appellant at a local agency 
hearing and refers the Board to a transcript thereof.  There 
is no transcript of a hearing in the case file, and none of 
the documentation in the case file, including the Statement 
(SOC) and Supplemental Statement of The Case (SSOC), reflects 
that the appellant requested a hearing, either before a 
Decision Review Officer or before the Board.  Further, the 
certification of the case to the Board indicates that a 
hearing was not requested.  Therefore, the Board deems the 
reference by the appellant's representative as an 
administrative error which does not require clarification.

The appellant was informed of the current schedular rating 
criteria for skin disorders in the October 2002 SSOC.


FINDINGS OF FACT

1.  While serving in the Pacific Theater of Operations, World 
War II, the appellant received in-patient treatment, to 
include surgery, for a sebaceous cyst on the back of the 
neck.

2.  Other than the resulting scar, the appellant's physical 
examination at separation from active service rated his skin 
as normal.
3.  In January 1946, the appellant applied for service 
connection for the cyst on his neck.

4.  A February 1946 rating decision granted service 
connection for the cyst on his neck.

5.  The appellant's service medical records (SMR) reflect no 
findings, complaints, or treatment, for hearing loss.  The 
appellant's physical examination at separation from active 
service rated the appellant's ears as normal.  Sensorineural 
hearing loss was not shown within 1 year of separation from 
service.

6.  The competent credible evidence of record does not show 
the appellant's bilateral hearing loss to be the result of 
noise or the appellant's service connected neck disability.

7.  The appellant's scar manifests as a one inch linear scar 
on the right posterior cervical area.  There is not much 
underlying tissue loss.  There is a slight depression of 
approximately 0.2 centimeter.  There is some superficial 
tenderness, but there are no signs of disfigurement, 
limitation of motion, or other functional limitations 
secondary to the scar.  Limitation of motion that is present 
is related to non-service connected degenerative joint 
disease.

8.  Severe disfigurement of the head, face, or neck; or, 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or 
with two or more characteristics of disfigurement, have not 
been more nearly approximated.


CONCLUSIONS OF LAW

1.  The appellant's bilateral hearing loss was not incurred 
in or aggravated by his military service and sensorineural 
hearing loss may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).

2.  The requirements for an evaluation in excess of 10 
percent for a skin disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes (DCs) 7803, 7804, 7805 (2002); 67 Fed. Reg. 49590-49599 
(July 31, 2002) (to be codified at 38 C.F.R. § 4.118, DCs 
7803, 7804, 7805).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a May 2001 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder.  In addition to informing the appellant of the 
evidence needed to substantiate his claim, the letter also 
informed the appellant of VA's duty to assist him with 
developing his claim.  The appellant was informed that VA 
would assist him with obtaining records and by scheduling him 
for a VA medical examination where deemed necessary.  
Specifically, the letter informed the appellant that the RO 
still needed the name of any person or agency that might 
possess records related to the appellant's claim and provided 
appellant with consent release forms to sign and return to 
the RO.  The letter also informed the appellant to provide 
the RO with any copies of treatment records he might have in 
his possession, and to tell the RO of any additional records 
he desired obtained.  Finally, the RO informed the appellant 
of all records already in the RO's possession and those 
additional records which the RO had requested, as well as the 
fact that the RO had requested a medical examination for the 
appellant.  Further, the October 2002 SSOC again informed the 
appellant of the provisions of the VCAA.  Therefore, the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regards to the duty to assist, all of the records 
mentioned above, including the results of appellant's medical 
examination, have been associated with the claim file.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

Historically, the appellant filed for service connection for 
his skin disorder in January 1946.  In a February 1946 rating 
decision, he was granted service connection for post cyst 
removal scars on the back of the neck and evaluated at 0 
percent disabling.  In April 1997, the appellant applied for 
an increased evaluation of his skin disorder which resulted 
from the cyst surgery.  He also applied for service 
connection for bilateral hearing loss.

The appellant's SMR essentially are unremarkable except for 
the treatment of the sebaceous cyst on the back of his neck.  
The cyst was removed.  There are no entries regarding a 
complaint, finding, or treatment, related to his ears.  His 
January 1946 physical examination report prior to discharge 
from active service reflects no abnormalities for his ears, 
nose, throat, and musculoskeletal system.  Hearing was 
reported to be 15/15 (normal) bilaterally to whispered voice 
testing on separation examination.  Further, there is no 
record of treatment for hearing loss proximate to service.

An August 1997 VA medical examination report reflects that 
the appellant complained of pain on the right side of his 
neck during range of motion examinations.  The examination 
report reveals that there is a one inch slightly depressed 
scar just below and two inches to the right of the inion, 
which appellant claimed is very tender to touch.  The area of 
the scar does not involve the cervical spine and is in the 
soft tissue overlying the base of the skull posterior to the 
mastoid process.  The x-ray examination report regarding the 
appellant's cervical spine reflects marked degenerative 
changes, most marked at levels C3-C-7 with narrowing of the 
neural foramina.  The examination report with regards to 
appellant's audiometric test reflects that appellant's right 
ear demonstrated a mild sloping to profound sensorial hearing 
loss with fair speech recognition ability.

Diagnoses were: tender superficial scar at the junction of 
the neck and head posteriorly on the right; age related DJD 
of the cervical spine; and, asymmetrical sensory neural 
hearing loss, greater in the right ear.  Further, it was 
commented that the asymmetrical hearing loss, right ear, is 
not related to noise exposure or the neck surgery the 
appellant had while in active service.  

The September 1997 rating decision increased the appellant's 
evaluation for his skin disorder from 0 percent to 10 percent 
disabling.

A January 2001 audiological examination report confirmed the 
August 1997 test results for the right ear.  Further, the 
report reflects that examination of the appellant's left ear 
revealed a mild to profound sensorineural hearing loss.  
Further, the report reflects that the appellant has no 
measurable speech discrimination ability in the right ear and 
fair speech discrimination ability in the left ear.

In August 2001, the appellant's scar again was examined by a 
VA medical examiner.  The examination report reflects a one 
inch linear scar on the right posterior cervical area.  It is 
or normal texture and color.  There is slight tenderness to 
touch, a slight depression of about 0.2 centimeter, and not 
much underlying tissue loss.  There is no adherence, no 
ulceration or breakdown of skin, no inflammation, edema, or 
keloid formation and no disfigurement.  Diagnosis is a scar 
with superficial tenderness, no sign of disfigurement, and no 
limitation of motion or other limitations secondary to the 
scar.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).

Sensorineural hearing loss, shown to a degree of 10 percent 
within 1 year after separation from service, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

There is no record of appellant seeking treatment for hearing 
loss prior to his April 1997 application.  Further, the 
September 1997 medical examination report reflects a 
diagnosis that appellant's hearing loss is unrelated to noise 
exposure or appellant's neck surgery, and that, with regards 
to the appellant's cervical spine disorder, it is due to age-
related DJD, and is not related to the appellant's service-
connected skin disorder, or otherwise related to this 
military service.  Therefore, the preponderance of the 
evidence is against the granting of service connection.  The 
evidence is not in equipoise so as to apply the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2002).  The Board will now address the evaluation of 
appellant's skin disorder.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 (2002), which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board finds that, whether evaluated under the pre-August 
30, 2002, criteria or the current criteria, the appellant is 
appropriately evaluated at 10 percent disabling.  Under the 
prior criteria, a scar, superficial, tender and painful on 
objective examination, qualified for a 10 percent evaluation.  
38 C.F.R. § 4.118, DC 7804 (2002) (in effect prior to August 
30, 2002).  While the medical examination reports reflect 
that the appellant's scar manifests as only slightly tender, 
the Board views it as more nearly approximating that of 
tender and painful than the absence of such.  38 C.F.R. § 4.7 
(2002).  As such, the appellant qualifies for an evaluation 
of 10 percent.  38 C.F.R. § 4.118, DC 7804 (2002) (in effect 
prior to August 30, 2002).    A higher evaluation of 30 
percent would not be warranted, as the appellant's scar does 
not manifest as severely disfiguring of the head, face, or 
neck.  Id., DC 7800.  Furthermore, repeated ulceration and 
limitation of motion or function due to the scar have not 
been shown.

Under the current criteria, the Board finds that, appellant's 
scar more nearly approximates that of one which disfigures 
the head, face, or neck, with one characteristic of 
disfigurement, than one which is superficial and painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, 
Note (2) (August 30, 2002).  The Board notes that the 
appellant's scar manifests with "not much" underlying 
tissue loss, which is some tissue loss.  Therefore, it does 
not more nearly approximate a superficial scar.  One of the 
eight characteristics of disfigurement is, surface contour of 
the scar elevated or depressed on palpation.  Id., DC 7800, 
Note (1).  The appellant's scar manifests with slight 
depression.  In either event, however, an evaluation of 10 
percent is the one more nearly approximated in either case.  
As such, the appellant is appropriately and reasonably rated 
at 10 percent disabling.  Id., DC 7800; 38 C.F.R. § 3.102 
(2002).
A higher evaluation of 30 percent is not warranted because 
appellant's scar does not manifest with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or with two or more 
characteristics of disfigurement.  DC 7800 (August 30, 2002).  
Again, there is no limitation of motion or function 
attributed to the scarring.


ORDER

Entitlement of service connection for bilateral hearing loss 
is denied.

Entitlement to an evaluation in excess of 10 percent for scar 
on posterior of neck, status post cysts excision, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

